Exhibit 10.106

EMPLOYMENT AGREEMENT


THIS AGREEMENT, made as of February 5, 2015, between Caesars Entertainment
Corporation, a Delaware corporation, with offices at One Caesars Palace Drive,
Las Vegas, Nevada (the “Company”), Caesars Enterprise Services, LLC, a Delaware
limited liability company in which the Company indirectly owns and controls an
interest (“CES”), and Mark Frissora (“Executive”).
The Company and Executive agree as follows:
1.Introductory Statement. The Company desires to employ Executive, and Executive
hereby agrees to be employed by the Company, subject to the terms and conditions
of this Agreement, for a period beginning on February 5, 2015 (the “Effective
Date”) and ending on the fourth (4th) anniversary thereof (the “Initial Term”);
provided that, on the fourth (4th) anniversary and each anniversary of the
Effective Date thereafter, the employment period shall be extended by one year
unless at least sixty (60) days prior to such anniversary, the Company or
Executive delivers a written notice (a “Notice of Non-Renewal”) to the other
party that the employment period shall not be so extended (the Initial Term as
from time to time extended or renewed, the “Employment Term”). A Notice of
Non-Renewal by the Company shall be treated as a termination by the Company
without Cause.
2.Title; Duties; Reporting.
2.1    During the Employment Term: (i) from the Effective Date through June 30,
2015, Executive shall hold the title of Chief Executive Officer Designate of the
Company; and (ii) on and following July 1, 2015, Executive shall hold the titles
of Chief Executive Officer and President of the Company and Chief Executive
Officer and President of CES.
2.2    On the Effective Date, Executive shall be appointed to the Board of
Directors of the Company (the “Board”). Thereafter during the Employment Term,
the Company shall use its best efforts to cause Executive to be nominated for
re-election to the Board each time that Executive’s term on the Board would
otherwise expire. As of the date Executive holds the titles of Chief Executive
Officer and President of CES, the Company shall cause Caesars Entertainment
Resort Properties, LLC (“CERP”) to designate Executive as CERP’s authorized
member of the Steering Committee of CES.
2.3    Notwithstanding the foregoing or anything to the contrary in this
Agreement, Executive shall not have any operational responsibilities with the
Company or its subsidiaries or hold the titles set forth in clause (ii) of
Section 2.1 prior to the later of (i) April 1, 2015 and (ii) the date Executive
is provisionally licensed by applicable gaming regulatory authorities in New
Jersey. The Company shall promptly submit for the provisional approval of all
required gaming regulatory licenses and pursue diligently such application. With
respect to the portion of the Employment Term from and after July1, 2015, or
such later date on which Executive is provisionally licensed and authorized by
applicable gaming regulatory authorities in New Jersey to hold the titles of
President and Chief Executive Officer of each of the Company and CES, Executive
shall have the duties, responsibilities and authority commensurate with (i) in
respect of Executive’s title with the Company, such title in similarly situated
public companies, and (ii) in respect of Executive’s title with CES, such title
in similarly situated companies.
2.4    In Executive’s capacity as Chief Executive Officer Designate and Chief
Executive Officer and President of the Company, as applicable, Executive’s
services shall be subject to the control of the Board in a manner, and to the
extent, typical of the relationship between the board of directors and chief
executive officers of similarly situated public companies. In Executive’s
capacity as Chief Executive Officer and President of CES, Executive’s services
shall be subject to the control of the Steering Committee of CES. At all times
during the Employment Term, Executive shall report directly to the Board.
3.    Executive’s Obligations.
3.1    At all times during the portion of the Employment Term that is after
March 31, 2015, Executive shall serve in a full-time capacity and devote
substantially all of his business time to the business and affairs of the
Company and to the furtherance of its interests and to such other duties as
directed by the Board. Executive shall be permitted to serve on the board of
directors of any corporation or entity disclosed on Exhibit A attached hereto
and on any other board with the consent of the Board. During the portion of the
Employment Term that occurs from and after the date on which Executive commences
serving with the title of President and Chief Executive Officer of each of the
Company and CES, all employees of the Company and its subsidiaries shall,
directly or indirectly, report to Executive or his designee; provided, that, in
the case of employees of Caesars Entertainment Operating Company, Inc. (“CEOC”)
(i) those employees who are executive officers of CEOC and report directly to
the board of directors of CEOC shall not report to Executive, and (ii) all other
employees of CEOC shall report to Executive indirectly insofar as such employees
are directed by employees of CES who are made available by CES to provide
property management services to properties owned by CEOC pursuant to property
management agreements between CES and each property



--------------------------------------------------------------------------------



and the Omnibus License and Enterprise Services Agreement dated as of May 20,
2014, by and among CES, CEOC, and certain other parties thereto.
3.2    Executive shall also serve as an employee, officer or director of
affiliates of the Company as reasonably requested by the Board.
3.3    Relocation. Within 120 days following April 1, 2015, Executive shall be
residing in the Las Vegas, Nevada area with his spouse, whether in a rental or
purchased property, and the Company will reimburse Executive for reasonable
relocation costs in accordance with Company policies and procedures in effect
from time to time, and also for the following, even if not covered by the
Company’s relocation policies: (a) temporary housing at a residence that is
reasonably suitable for Executive and Executive’s spouse, for all or any portion
of the six month period that begins April 1, 2015 and ends September 30, 2015;
(b) reasonable travel costs for Executive and Executive’s spouse during their
search for temporary and permanent residences in Las Vegas; (c) reasonable costs
incurred in connection with locating suitable residence in Las Vegas for
purchase; and (d) a gross-up for any taxes that may apply to the provision of
the above benefits and payments under this subpart (d) such that Executive has
no after-tax costs in respect thereof. In addition, the sale by Executive of
Executive’s residence in New Jersey shall be treated as a sale of Executive’s
principal residence under the Company’s relocation policy and Executive’s
residence in the Las Vegas, Nevada area shall be deemed for such purposes
Executive’s new principal residence. For the avoidance of doubt, this Section
3.3 shall not require that Executive does not also own or maintain residences in
locations other than Las Vegas, Nevada.
4.    Compensation.
4.1    Base Salary. As compensation for services performed by Executive
hereunder during the Employment Term, the Company shall pay to Executive a base
salary at the rate of $1,800,000.00 per year (“Base Salary”), in all cases, such
Base Salary to be paid in equal bi-weekly installments in accordance with the
Company’s customary payroll practices. In the event the Human Resources
Committee of the Board (the “Committee”) ever increases the Base Salary during
the Employment Term, then such increased amount shall be the Base Salary for all
purposes of this Agreement. All payments will be subject to Executive’s chosen
benefit deductions and the deductions of payroll taxes and similar assessments
as required by law.
4.2    Bonus. During the Employment Term, Executive shall participate in the
Company’s annual incentive bonus program(s) applicable to Executive’s position,
and, in accordance with the terms of such program(s), shall have the opportunity
to earn an annual bonus (each an “Annual Bonus”), the amount of which shall be
based on the achievement of performance criteria to be established by the Board
or the Committee. During the Employment Term, Executive’s target annual bonus
opportunity shall equal 150% of the Base Salary (the “Target Bonus”) and the
maximum amount of Executive’s Annual Bonus shall equal 300% of the Base Salary
(the “Maximum Bonus”). Any Annual Bonuses shall be payable promptly after the
audit for the relevant fiscal year, in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”). Unless
specifically stated otherwise in this Agreement, Executive must be employed on
the bonus payment date to be paid the Annual Bonus. Each Annual Bonus may be
subject to clawback if Executive engages in fraud or improper conduct
contributing to any financial restatements or irregularities in accordance with
Company clawback policies in effect from time to time, if any.
4.3    Aircraft. During the Employment Term, Executive shall be entitled to
appropriate use of Company aircraft for business travel and personal purposes;
provided that the annual cost of Executive’s aggregate use of such aircraft for
personal purposes shall not exceed $200,000 per fiscal year, such cost to be
measured at the rate of $6,000/ hour. Executive and the Company acknowledge that
the aircraft may be required to be used for security purposes at certain times
for Executive and his family. The use by Executive of any Company aircraft shall
at all times be subject to Company policies and procedures and to the
availability of such aircraft.
5.    Equity Awards. On the Effective Date, the Company shall grant Executive
equity awards pursuant to the Caesars Entertainment Corporation 2012 Performance
Incentive Plan (the “PIP”). The Company and Executive acknowledge that the
Company shall have no obligation to grant Executive any additional equity awards
until the 2016 compensation year, notwithstanding that Executive may satisfy
eligibility requirements under the PIP or that other members of the senior
management team may receive grants under the PIP during such time. Commencing
with the 2016 compensation year, the Company intends to grant Executive equity
awards under the PIP, consistent with annual grants under the PIP that are made
to other members of the senior management team. The target value of grants shall
equal at least 200% of Base Salary (where value is determined based on the
approach taken by the Committee in valuing grants made to other members of the
senior management team).



--------------------------------------------------------------------------------



6.    Benefits. During the Employment Term, Executive shall be eligible to
participate in the retirement, health, life insurance and fringe benefit plans
and programs made available to its senior executives generally from time to time
in accordance with the terms of such plans.
6.1    Vacation. During the Employment Term, Executive will receive five (5)
weeks of paid vacation per calendar year of this Agreement.
6.2    Reimbursement of Expenses. During the Employment Term, the Company will
pay or reimburse for all reasonable, customary and necessary business expenses,
in accordance with standard policies and procedures approved by the Board.
6.3    D&O Insurance. The Company shall provide Executive with Director’s and
Officer’s indemnification insurance coverage in amount and scope that is
customary for a company of the Company’s size and nature.
7.    Termination Without Cause or Resignation for Good Reason.
7.1    The Company may terminate this Agreement and Executive’s employment
hereunder without Cause at any time upon at least thirty (30) days prior written
notice, and Executive may terminate this Agreement and Executive’s employment
hereunder for Good Reason (as defined in Section 11.3 herein) in the time
periods described in Section 11.3. If Executive is so terminated (including as
provided in Section 1) or resigns with Good Reason, Executive shall resign from
the Board and all other positions Executive holds with the Company and its
subsidiaries, promptly after the Company’s request.
7.2    Upon the Company’s termination of Executive without Cause or Executive’s
resignation for Good Reason as described in Section 7.1 above:
(a)    the Company shall pay Executive, (i) within thirty (30) days following
Executive’s termination from employment, unreimbursed business expenses, and
Base Salary through the date of termination (to the extent not theretofore
paid), (ii) when amounts are payable to other executives, any Annual Bonus for
the year prior to the year that includes the year of Executive’s termination of
employment (to the extent not theretofore paid) and (iii) amounts or benefits
due under any benefit or equity plan, program or arrangement or payroll practice
(other than a severance plan) in accordance with the terms of such plan,
program, arrangement or payroll practice (the “Accrued Benefits”);
(b)    Subject to Executive executing and not revoking the release attached
hereto as Exhibit B within 60 days after Executive’s termination from employment
(the “Release Condition”), Executive shall be entitled to (i) two times (2x)
Base Salary plus one times (1x) Target Bonus paid in equal monthly installments
over the twenty-four (24) months following the date of termination (the
“Severance Period”); provided that, such amount shall be two and one-half times
(2-½x) the sum of Base Salary plus Target Bonus (and the Severance Period shall
be deemed to be thirty (30) months) (the “CIC Severance”), payable as provided
below, if Executive is terminated by the Company without Cause or by Executive
for Good Reason either (A) within the six (6) month period prior to a Change in
Control (defined below) and it is reasonably demonstrated by Executive that such
termination was requested by the third party that effectuates the Change in
Control (and such transaction is actually consummated), or (B) within 12 months
following a Change in Control; (ii) a bonus for the year of termination of
employment, based on actual full-year performance, pro-rated to reflect service
through date of termination (“Pro Rata Bonus”), and paid when bonuses are
payable generally to active employees; and (iii) payment to Executive in equal
monthly installments for the applicable Severance Period of (A) an amount equal
to the monthly cost to Executive of COBRA continuation coverage and (B) an
amount equal to the cost that the Company would have paid to provide life
insurance and disability insurance to Executive if he were an active employee.
Executive’s outstanding equity-based compensation awards granted under the PIP
shall be governed by the terms of the PIP and the applicable grant agreements
thereunder to which Executive is a party. In the event Executive’s employment is
terminated within the six (6) month period prior to a Change in Control, or if
the Change in Control does not constitute a change in control within the meaning
of Section 409A(a)(2)(A)(v) of the Code, the portion of severance to be paid to
Executive that is equal to two times (2x) Base Salary plus one times (1x) Target
Bonus shall continue to be paid to Executive in equal monthly installments over
the twenty-four (24) month Severance Period and the portion of severance in
excess thereof shall be paid to Executive in a lump sum 60 days after the
consummation of the Change in Control. In the event Executive’s employment is
terminated on or within twelve (12) months after a Change in Control that is
also a change in control within the meaning of Section 409A(a)(2)(A)(v) of the
Code, the CIC Severance shall be paid to Executive in a lump sum 60 days after
the consummation of the Change in Control.
Except as otherwise provided in this Agreement or required by Section 4980B of
the Code and Section 601 of the Employee Retirement Income Security Act of 1974,
as amended (which provisions are commonly known as “COBRA”), none of the
Company, CES nor Executive shall have any additional obligations to Executive
under this Agreement.



--------------------------------------------------------------------------------



8.    Termination for Cause; Resignation Without Good Reason; or Non-Renewal by
Executive. The Company may terminate this Agreement and Executive’s employment
hereunder for Cause (as defined in Section 11.1 herein). Executive may terminate
this Agreement without Good Reason upon sixty (60) days prior written notice
thereof. A resignation by Executive without Good Reason shall not be a breach of
this Agreement. If Executive is so terminated for Cause, or if Executive
terminates this Agreement and Executive’s employment without Good Reason,
Executive shall resign from the Board promptly after the Company’s request. If
this Agreement and Executive’s employment hereunder is terminated for Cause, by
Executive without Good Reason or due to Executive’s non-renewal of the
Employment Term: (a) Executive’s employment shall be deemed terminated on the
date of such termination or resignation; and (b) Executive shall be entitled to
receive all Accrued Benefits from the Company within thirty (30) days following
such termination. Executive’s outstanding equity-based compensation awards
granted under the PIP shall be governed by the terms of the PIP and the
applicable grant agreements thereunder to which Executive is a party. Except as
otherwise provided in this Agreement or required under COBRA, none of the
Company, CES nor Executive shall have any additional obligations under this
Agreement.
9.    Death. If this Agreement and Executive’s employment hereunder are
terminated due to Executive’s death, Executive’s right to receive the Base
Salary and benefits under this Agreement will terminate (except with respect to
Accrued Benefits), and Executive’s estate and beneficiary(ies) will receive the
benefits they are entitled to receive under the terms of the Company’s benefit
plans and programs by reason of a participant’s death during active employment.
Executive’s estate shall be entitled to receive (a) all Accrued Benefits within
thirty (30) days following such termination and (b) a Pro Rata Bonus.
Executive’s outstanding equity-based compensation awards granted under the PIP
shall be governed by the terms of the PIP and the applicable grant agreements
thereunder to which Executive is a party. For the avoidance of doubt,
Executive’s estate shall be an express third party beneficiary of this
provision, with the right to enforce the provision for and on behalf of his
beneficiaries.
Except as otherwise provided in this Agreement or required by COBRA, none of
CES, the Company nor Executive shall have any additional obligations under this
Agreement.
10.    Disability. If this Agreement and Executive’s employment hereunder are
terminated by the Company by reason of Executive’s Disability (as defined below)
by written notice delivered to Executive while Executive is Disabled, Executive
shall be entitled to receive (a) all Accrued Benefits within thirty (30) days
following such termination and (b) a Pro Rata Bonus. Executive’s outstanding
equity-based compensation awards granted under the PIP shall be governed by the
terms of the PIP and the applicable grant agreements thereunder to which
Executive is a party.
For purposes of this Agreement, “Disability” shall mean the failure of
Executive, with or without a reasonable accommodation, to have performed the
essential functions of Executive’s job as a result of physical or mental
incapacity for 180 days during any 365 consecutive calendar day period. At the
request of the Company, Executive shall submit to a physical by a physician
selected by the Company and reasonably acceptable to Executive.
Except as otherwise provided in this Agreement or required by COBRA, neither the
Company nor Executive shall have any additional obligations under this
Agreement.
11.    Definitions of Cause and Good Reason.
11.1    For purposes of this Agreement, ‘‘Cause” shall mean:
(a)    the willful failure of Executive to substantially perform Executive’s
duties to the Company or its subsidiaries or affiliates, or to follow a lawful
reasonable directive from the Board (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has willfully not substantially performed Executive’s duties or has willfully
failed to follow a lawful reasonable directive and Executive is given a
reasonable opportunity (not to exceed 30 days) to cure any such failure, if
curable;
(b)    any willful act of fraud, embezzlement or theft by Executive, in each
case, in connection with Executive’s duties under this Agreement or in the
course of Executive’s employment under this Agreement;
(c)    Executive’s admission in any court, or conviction of, or plea of nolo
contendere to, a felony that could reasonably be expected to result in damage to
the business or reputation of the Company;



--------------------------------------------------------------------------------



(d)    Executive being found unsuitable for or having a gaming license denied or
revoked by the gaming regulatory authorities in Arizona, California, Illinois,
Indiana, Iowa, Louisiana, Maryland, Mississippi, Missouri, Ohio, Ontario
(Canada), Pennsylvania, Nevada, New Jersey, North Carolina, or South Africa;
(e)    Executive’s willful and material violation of, or noncompliance with, any
securities laws or stock exchange listing rules, including, without limitation,
the Sarbanes-Oxley Act of 2002, provided that such violation or noncompliance
resulted in material economic harm to the Company; or
(f)    a final judicial order or determination prohibiting Executive from
service as an officer pursuant to the Securities and Exchange Act of 1934 or the
rules of the New York Stock Exchange.
No act or failure to act, on the part of Executive, shall be considered
“willful” unless it is done, or omitted to be done, by Executive without
reasonable belief that Executive’s action or omission was in the best interests
of the Company. For this purpose, any act or failure to act shall be deemed to
be in the best interests of the Company if it is done or omitted to be done
based upon authority given pursuant to a resolution duly adopted by the Board or
the advice of counsel to the Company.
The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a notice
specifying in reasonable detail the conduct allegedly constituting cause and an
opportunity to be heard before the Board.
11.2    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean:
(a)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company on a consolidated basis to any individual, partnership, corporation,
limited liability company, unincorporated organization, trust or joint venture
or a governmental agency or political subdivision thereof (each, a “Person”) or
group of related persons for purposes of Section 13(d) of the Exchange Act (a
“Group”), together with any affiliates thereof other than to TPG Capital, L.P.,
Apollo Global Management LLC and/or their respective affiliates (each, a
“Majority Stockholder”);
(b)    the approval by the holders of the outstanding voting securities of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;
(c)    any Person or Group (other than a Majority Stockholder) shall become the
beneficial owner (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, of capital stock or other securities representing more
than 50% of the combined voting power of the Company entitled to vote generally
in the election of directors;
(d)    the replacement of a majority of the Board over a two-year period of the
directors who constituted the Board at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board then still in office who either were members of such Board at the
beginning of such period or whose election as a member of such Board was
previously so approved or who were nominated by, or designees of a Majority
Stockholder; or
(e)    consummation of a merger, consolidation or other transaction involving
the Company following which a Majority Stockholder does not hold capital stock
or other securities of the surviving corporation (A) with voting power to elect
a majority of the surviving entity’s board of directors and (B) representing at
least 50% of the equity securities of the surviving entity.
11.3    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, in the case of paragraphs (a), (d), (e), (f) or
(g) such circumstances are fully corrected prior to the date of termination
specified in the written notice given by Executive notifying the Company of
Executive’s resignation for Good Reason:
(a)    the assignment to Executive of any duties materially inconsistent with
Executive’s titles under Section 2 or a material adverse alteration in the
nature or status of Executive’s responsibilities, duties or authority, including
a material adverse alteration in Executive’s title or reporting structure to or
by Executive;
(b)    the requirement that (i) in his capacity as Chief Executive Officer and
President of the Company, Executive report to anyone other than the Board and,
(ii) in his capacity as Chief Executive Officer and President of CES, that he
report to anyone other than the Steering Committee of CES;
(c)    the failure of Executive to be elected or re-elected as a member of the
Board;



--------------------------------------------------------------------------------



(d)    a reduction by the Company in the Base Salary, as the same may be
increased from time to time, other than a uniform reduction applied to all
executive officers of the Company that does not result in a reduction of more
than 5% from the highest Base Salary of Executive;
(e)    the relocation of the Company’s principal executive offices from Las
Vegas, Nevada, to a location more than fifty (50) miles from such offices or the
Company’s requiring Executive to be based anywhere other than the location of
the Company’s principal offices in Las Vegas (except for required travel on the
Company’s business);
(f)    the failure by the Company to pay to Executive any material portion of
Executive’s current compensation, except pursuant to a compensation deferral
elected by Executive, or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Company within thirty (30) days of the date such compensation is due;
(g)    any reduction by the Company of Executive’s Base Salary, Target Bonus or
Maximum Bonus, unless any such reduction is part of a uniform reduction applied
to all executive officers of the Company and does not result in either (i) the
sum of the Base Salary and Target Bonus being reduced by more than 5% from the
highest of each and (ii) the sum of the Base Salary and Maximum Bonus being
reduced by more than 5% from the highest of each; or
(h)    the failure of the Company to obtain an agreement from any successor to
assume and agree to perform this Agreement in a form reasonably satisfactory to
Executive and the Company (or any successor to the Company);
provided, that any such event shall not constitute Good Reason unless and until
Executive shall have provided the Company with written notice thereof no later
than forty-five (45) days following Executive’s knowledge of the initial
occurrence of such event and the Company shall have failed to fully remedy such
event within thirty (30) days of receipt of such notice, and Executive shall
have terminated Executive’s employment with the Company within fifteen (15) days
after the expiration of such 30-day remedial period.
12.    Non-Competition and Non-Solicitation.
12.1    During the Employment Term and for a period of two (2) years following
the termination of this Agreement and Executive’s employment hereunder for any
reason, Executive will not, directly or indirectly, engage in any activity,
whether as an employee, consultant, director, investor, contractor, or
otherwise, directly or indirectly, in the casino business (or any hotel or
resort that operates a casino business) in North America, Europe or Asia.
Notwithstanding anything herein to the contrary, nothing shall prevent Executive
from (i) acquiring securities representing not more than 1% of the outstanding
voting securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market, (ii) investing in hedge
or private equity funds or other similar alternative investment vehicles as long
as such investment represents less than 2% of the equity interests in any such
fund or vehicle and Executive does not play any active role in the activities of
the fund or vehicle, (iii) providing services to (or owning the related equity
of) an entity in the hotel/resort industry that does not engage in the
casino/gaming business (including any online gaming business) or (iv) providing
services to (or owning the related equity of) an entity that does engage in the
casino/gaming line of business as long as such lines of business represent in
the aggregate less than 10% of the revenue of such employer.
12.2    Executive acknowledges that the restrictions are reasonable as to both
time and geographic scope, as the Company competes for customers with all gaming
establishments in these areas.
12.3    During the Employment Term and for a period of two (2) years following
the termination of this Agreement and Executive’s employment hereunder, for any
reason, Executive will not, directly or indirectly, hire, induce, persuade or
attempt to induce or persuade, any employees of the Company or its subsidiaries
or affiliates in a salary grade 10 or above (or any individual who in the six
(6) months preceding termination from employment was such an employee), to leave
or abandon employment with the Company, its subsidiaries or affiliates, for any
reason whatsoever. Notwithstanding the foregoing, nothing in this Section 12.3
shall prohibit Executive from (i) soliciting or hiring any individual who served
at any time during the Employment Term as Executive’s personal secretary and/or
assistant, (ii) following Executive’s termination from employment with the
Company and its subsidiaries hereunder, serving solely as a reference for any
employee of the Company or its subsidiaries as long as in serving as such
reference Executive does not take any actions that encourage such employee to
terminate the employee’s employment with the Company or its subsidiaries, (iii)
encouraging an employee to leave employment with the Company and its
subsidiaries in the good faith performance of Executive’s duties to the Company,
for example, as part of Executive’s responsibility to terminate an employee’s
employment, or (iv) hiring any individual who responds to an advertisement or
general solicitation for employment that was not specifically directed at such
individual.



--------------------------------------------------------------------------------



12.4    Each of Executive and the Company intends and agrees that if, in any
action before any court, agency or arbitration tribunal legally empowered to
enforce the covenants in this Section 12, any term, restriction, covenant or
promise contained in this Section 12 is found to be unreasonable and,
accordingly, unenforceable, then such term, restriction, covenant or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court, agency or arbitral tribunal.
12.5    If Executive materially breaches any of the covenants in Section 12,
then the Company may terminate any of Executive’s rights under this Agreement
upon thirty (30) days written notice, if Executive shall not have cured to the
Company’s reasonable satisfaction any such alleged material breach within such
period, whereupon all of the Company’s obligations under this Agreement shall
terminate without further obligation to Executive, except for obligations that
have been paid, accrued or are vested as of or prior to such termination date.
Executive’s outstanding equity-based compensation awards shall be treated in
accordance with the terms of the PIP and applicable award agreements thereunder.
13.    Non-Disparagement.
13.1    During the Employment Term and for three (3) years thereafter, Executive
shall not malign, denigrate or disparage the Company or its affiliates, or their
respective predecessors and successors, or any of the current or former
directors, officers, employees, funds and investors in the Company affiliated
with Apollo Capital Management, LP or Texas Pacific Group and their employees
and principals, joint venture partners, and any properties managed by any of the
foregoing, with respect to any of their past or present activities.
13.2    The Company shall instruct its directors, officers and employees with
titles of Executive Vice President and above not to, during the Employment Term
or for three (3) years thereafter, malign, denigrate or disparage Executive with
respect to any of Executive’s past or present activities and shall indemnify and
hold Executive harmless in the event any such directors, officers or employees
malign, denigrate or disparage Executive with respect to any of Executive’s past
or present activities.
13.3    Nothing in this Section 13 shall or shall be deemed to prevent or impair
Executive, or any director, officer or employee of the Company from (i) pleading
or testifying, to the extent that he or she reasonably believes such pleadings
or testimony to be true, in any legal or administrative proceeding if such
testimony is compelled or requested, (ii) from otherwise complying with legal
requirements, (iii) from responding truthfully to any statement made in breach
of this section and (iv) from making any normal competitive statements in
Executive’s reasonable good faith performance of Executive’s duties after the
Employment Term to any new employer or entity to which Executive provides
services (that are not in breach of any restrictive covenants in favor of the
Company).
14.    Confidentiality.
14.1    Executive’s position with the Company will result in Executive’s
exposure and access to Confidential Information (as defined below), which
Executive did not have access to prior to holding the position, which
information is of great value to the Company and its affiliates and the
disclosure of which by Executive, directly or indirectly, would be irreparably
injurious and detrimental to the Company and its affiliates. Executive shall not
at any time during and after the end of Executive’s full-time active employment,
make available, either directly or indirectly, to any competitor or potential
competitor of the Company or any of its subsidiaries, or their affiliates, or
divulge, disclose, communicate to any firm, corporation or other business entity
in any manner whatsoever, any Confidential Information, unless expressly
authorized to do so by the Company in writing or unless such disclosure occurs
during the Employment Term and is reasonable and appropriate in the good faith
performance by Executive of Executive’s duties to the Company under this
Agreement. Notwithstanding the above, Executive may provide such Confidential
Information if ordered by a federal or state court, arbitrator or any
governmental authority, pursuant to subpoena, or as necessary to secure legal
and financial counsel from third party professionals or to enforce his rights
under this Agreement. In such cases, to the extent Executive is legally
permitted to do so, Executive shall use Executive’s reasonable best efforts to
notify the Company at least five (5) business days prior to providing such
information, and the nature of the information required to be provided.
14.2    For the purpose of this Agreement, “Confidential Information” shall mean
all information of the Company, its subsidiaries and affiliates, relating to or
useful in connection with the business of the Company, its subsidiaries and
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to or developed by Executive as a result of
Executive’s employment with the Company. Confidential Information includes, but
is not limited to, product development and marketing programs, data, future
plans, formula, food and beverage procedures, recipes, finances, financial
management systems, player identification systems (Total Rewards), pricing
systems, client and customer lists, organizational charts, salary and benefit
programs, training programs, computer software, business records, files,
drawings, prints, prototyping models, letters, notes, notebooks, reports, and
copies



--------------------------------------------------------------------------------



thereof, whether prepared by Executive or others, and any other information or
documents which Executive is told or reasonably ought to know that the Company
regards as confidential.
14.3    Executive agrees that upon separation from employment for any reason
whatsoever and at any earlier time the Company so requests, Executive shall
immediately deliver to the Company all originals and copies of any documents and
other property of the Company or any of its subsidiaries or affiliates in
Executive’s possession or under Executive’s control, Confidential Information,
including but not limited to, documents, reports, correspondences, computer
printouts, work papers, files, computer lists, telephone (but Executive may
retain any cell phone number associated with such phone and the Company shall
cooperate in the transition thereof if permitted by law), computer tapes, disks,
and any and all records in Executive’s possession (all originals and all copies
thereof) containing any such Confidential Information created in whole or in
part by Executive within the scope of Executive’s employment, even if the items
do not contain Confidential Information; provided, that Executive shall be
entitled to retain Executive’s personal address book.
14.4    The parties agree that any work of authorship, invention, design,
discovery, development, technique, improvement, source code, hardware, device,
data, apparatus, practice, process, method or other work product whatever
(whether patentable or subject to copyright, or not, and hereinafter
collectively called “discovery”) that Executive, either solely or in
collaboration with others, has conceived, created, made, discovered, invented,
developed, perfected, or reduced to practice during the term of his employment, 
whether or not during regular business hours or on the Company’s or any
subsidiaries and affiliates’ premises, that relate to the Company’s business,
shall be the sole and complete property of the Company and/or its subsidiaries
and affiliates.  More particularly, and without limiting the foregoing,
Executive agrees that all of the foregoing and any (i) inventions (whether
patentable or not, and without regard to whether any patent therefor is ever
sought); (ii) marks, names or logos (whether or not registrable as trade or
service marks, and without regard to whether registration therefor is ever
sought); (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered); and (iv) trade secrets, ideas and
concepts (subsections (i) - (iv) collectively, “Intellectual Property Products”)
created, conceived or prepared on the Company’s or its subsidiaries and
affiliates’ premises or otherwise, whether or not during normal business hours
or on the Company’s premises and related to the Company’s business, shall
perpetually and throughout the world be the exclusive property of the Company
and/or its subsidiaries and affiliates, as shall all tangible media (including,
but not limited to, papers, computer media, and digital and cloud-based of all
types and models) in which such Intellectual Property Products shall be recorded
or otherwise fixed.
14.5    Executive agrees that all works of authorship created in whole or in
part by Executive during his engagement by the Company shall be works made for
hire of which the Company or its subsidiaries and affiliates is the author and
owner of copyright. To the extent that any competent decision-making authority
should ever determine that any work of authorship created by Executive during
his engagement by the Company is not a work made for hire, Executive hereby
assigns all right, title and interest in the copyright therein, in perpetuity
and throughout the world, to the Company.  To the extent that this Agreement
does not otherwise serve to grant or otherwise vest in the Company or any of its
subsidiaries or affiliates all rights in any Intellectual Property Product
created in whole or in part by Executive during his engagement by the Company,
that is related to the Company’s business, Executive hereby assigns all right,
title and interest therein, in perpetuity and throughout the world, to the
Company.  Executive agrees to execute, immediately upon the Company’s reasonable
request and without any additional compensation, any further assignments,
applications, conveyances or other instruments, at any time after execution of
this Agreement, whether or not Executive remains employed by the Company at the
time such request is made, in order to permit the Company, its subsidiaries and
affiliates, and/or their respective successors and assigns to protect, perfect,
register, record, maintain or enhance their rights in any Intellectual Property
Product; provided, that, the Company shall bear the cost of any such
assignments, applications or consequences.  
14.6    This Section 14 and any of its provisions shall survive Executive’s
separation of employment for any reason.
15.    Injunctive Relief. Executive acknowledges and agrees that the terms
provided in Sections 12, 13 and 14 hereof are the minimum necessary to protect
the Company, its affiliates and subsidiaries, its successors and assigns in the
use and enjoyment of the Confidential Information and the goodwill of the
business of the Company. Executive further agrees that damages cannot fully and
adequately compensate the Company in the event of a breach or violation of the
restrictive covenants (Confidential Information, Non-Competition,
Non-Solicitation and Non-Disparagement) and that without limiting the right of
the Company to pursue all other legal and equitable remedies available to it,
the Company shall be entitled to seek injunctive relief, including but not
limited to a temporary restraining order, preliminary injunction and permanent
injunction, to prevent any such violations or any continuation of such
violations for the protection of the Company. The granting of injunctive relief
will not act as a waiver by the Company of its right to pursue any and all
additional remedies.



--------------------------------------------------------------------------------



16.    Cooperation. Executive agrees that upon separation for any reason from
the Company, Executive shall reasonably cooperate in assuring an orderly
transition of all matters being handled by Executive and shall assist in any
litigation proceedings related to Executive’s employment period (other than any
dispute between Executive and the Company) if reasonably requested by the
Company; provided that the Company shall use commercially reasonable efforts to
schedule meetings, calls, proceedings and similar matters at times and in
locations that do not interfere in any material way with any employment or
personal commitments Executive may have. The Company shall reimburse any
reasonable out-of-pocket expenses incurred by Executive in connection with any
such cooperation.
17.    Regulatory Approvals. Executive shall cooperate in good faith (including
by providing all required or requested personal information) to obtain all
gaming licenses or approvals necessary or helpful for Executive’s position.
18.    280G Modified Cutback.
18.1    Notwithstanding anything to the contrary contained in this Agreement, to
the extent that any amount, equity awards or benefits paid or distributed to
Executive pursuant to this Agreement or any other agreement, plan or arrangement
between the Company or its subsidiaries or affiliates, on the one hand, and
Executive on the other hand (collectively, the “280G Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this provision would be subject to the excise tax imposed by Section 4999 of
the Code, then the 280G Payments shall be payable either (a) in full or (b) in
such lesser amount that would result in no portion of such 280G Payments being
subject to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income or
excise taxes (including the excise tax imposed by Section 4999) results in
Executive’s receipt on an after-tax basis, of the greatest amount or benefits
under this Agreement, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code.
18.2    To the extent permitted by applicable law, and not a violation of Code
Sections 280G, 409A or 4999, Executive shall be entitled to elect the order in
which payments will be reduced. If Executive electing the order in which
payments will be reduced would result in violation of Code Section 409A or loss
of the benefit of reduction under Code Sections 280G or 4999, payments shall be
reduced in the following order (i) severance payment based on multiple of Base
Salary and/or Target Bonus; (ii) other cash payments; (iii) any Pro Rata Bonus
paid as severance; (iv) acceleration of vesting of stock options with an
exercise price that exceeds the then fair market value of stock subject to the
option, provided such options are not permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or
otherwise valued at full value, provided such equity awards are not permitted to
be valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi)
acceleration of vesting of stock options with an exercise price that exceeds the
then fair market value of stock subject to the option, provided such options are
permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c);
(vii) acceleration of vesting of all other stock options and equity awards; and
(viii) within any category, reductions shall be from the last due payment to the
first.
19.    No Conflict. Executive represents that (i) Executive has the full right,
authority and capacity to enter into this Agreement and to perform Executive’s
obligations, which execution and performance shall not be a breach of or be in
conflict with any other agreement or policy binding Executive and (ii) Executive
is not now subject to any covenants against competition or similar covenants,
any court order or other legal obligation, or other agreement that would affect
the performance of his obligations hereunder or thereunder or would otherwise
conflict with, prevent or restrict the full performance of Executive’s duties
and obligations to the Company hereunder or thereunder during or after the
Employment Term. The Company acknowledges that Executive has provided to the
Company a copy of the covenants and restrictions to which Executive is bound
with respect to Executive’s prior employer.
20.    Indemnification. To the fullest extent permitted under applicable law,
the Company will indemnify Executive and hold Executive harmless against all
losses, claims, expenses or other liabilities arising by reason of the fact that
Executive is or was a director, officer, employee or agent of the Company or its
subsidiaries or affiliates, or was serving for another entity as requested by
the Company. Executive is entitled to indemnification and advancement of costs
to the extent permitted by the by-laws and charter of the Company, as in effect
on the date hereof, or if greater, as amended after the date hereof.
21.    Section 409A.
21.1    This Agreement is intended to comply with, or be exempt from, Section
409A and will be interpreted, administered and operated in a manner consistent
with that intent.



--------------------------------------------------------------------------------



21.2    For purposes of Section 409A, each of the payments that may be made
under this Agreement are designated as separate payments.  For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A.
21.3    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments that are “deferred
compensation” subject to Section 409A that are made by reason of Executive’s
“separation from service” within the meaning of Section 409A shall be made to
Executive prior to the date that is six (6) months after the date of Executive’s
“separation from service” or, if earlier, Executive’s date of death. 
Immediately following such delay period, all such delayed payments will be paid
in a single lump sum.  Except as permitted under Section 409A, any deferred
compensation that is subject to Section 409A and is payable to or for
Executive’s benefit under any Company sponsored plan, program, agreement or
arrangement may not be reduced by, or offset against, any amount owing by
Executive to the Company or any affiliate.
21.4    Notwithstanding anything to the contrary in this Agreement, any payment
or benefit under this Agreement that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following the calendar
year in which Executive’s “separation from service” occurs; and provided further
that such expenses are reimbursed no later than the last day of the third
calendar year following the calendar year in which Executive’s “separation from
service” occurs.  Any payment or benefit paid to Executive hereunder in respect
of reimbursement of taxes incurred by Executive shall be paid to Executive no
later than the end of the calendar year following the year in which the related
taxes are required to be paid. To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit. 
22.    Amendments; Entire Agreement. This Agreement may not be amended or
modified orally, and no provision hereof may be waived, except in a writing
signed by the parties hereto. This Agreement and all award agreements thereunder
to which Executive is a party contain the entire agreement between the parties
concerning the subject matter hereof and supersede all prior agreements and
understandings, written and oral, between the parties with respect to the
subject matter of this Agreement and all award agreements thereunder to which
Executive is a party.
23.    Assignment; Survival; Obligations.
23.1    Except as otherwise provided in Section 23.3 of this Agreement, this
Agreement cannot be assigned by any party hereto, except with the written
consent of the other parties. Any assignment of this Agreement by any party
shall not relieve such party of its or his obligations hereunder.
23.2    Notwithstanding anything herein or therein to the contrary, this
Agreement shall remain in effect to the extent necessary to give effect to the
provisions hereof that by their terms survive the expiration of the Employment
Term, including, without limitation, Sections 6.3, 12 through 16, 18, 20 and 21
hereof.
23.3    During the Employment Term, Executive shall be legally employed by CES
and agrees to be employed by any other entities by which Executive is required
to be employed under applicable gaming laws, regulations and rules, or with the
advice of counsel to the Company and its affiliates in respect of such laws,
regulations and rules. Such employment status shall not alter the title or
position or authority of Executive as provided herein. During the Employment
Term, the Company may elect to perform any or all of its obligations under this
Agreement through its subsidiaries, and if the Company so elects, Executive will
be an employee of such subsidiary as well as or instead of an employee of the
Company. The costs of all of the Company’s obligations to Executive hereunder
shall be borne by the members of CES in accordance with that certain Amended and
Restated Limited Liability Company Agreement of CES, dated May 20, 2014.
Notwithstanding any such election, the Company’s obligations to Executive under
this Agreement will continue in full force and effect as obligations of the
Company, and the Company shall retain primary liability for their performance.



--------------------------------------------------------------------------------



24.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Company.
25.    Governing Law. This Agreement shall be governed by the laws of the State
of Nevada as to all matters, including but not limited to matters of validity,
construction, effect and performance.
26.    Jurisdiction. Any judicial proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement or any agreement
identified herein may be brought only in state or federal courts of the State of
Nevada, and by the execution and delivery of this Agreement, each of the parties
hereto accepts for themselves the exclusive jurisdiction of the aforesaid courts
and irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein. The Company shall pay
Executive all reasonable legal fees and expenses incurred by Executive in
connection with any proceeding relating to the interpretation or enforcement of
this Agreement instituted by Executive in good faith and in which Executive
prevails on a material claim that is part of such proceeding.
27.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR LIABILITY DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
SUCH ACTION OR LIABILITY, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 27.
28.    Notices. Any notice to be given hereunder by either party to the other
may be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change his or its address by written notice in accordance with this Section 28.
Notices shall be deemed communicated as of the actual receipt or refusal of
receipt.
If to Executive:
At the last address in the Company’s records

If to the Company:
Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attn: General Counsel

29.    Construction. This Agreement is to be construed as a whole, according to
its fair meaning, and not strictly for or against any of the parties.
30.    Legal Fees. The Company shall reimburse Executive for up to $60,000 in
the aggregate for any documented legal fees expended or incurred by Executive
through the date hereof in connection with negotiating the terms of this
Agreement, payable within 30 days of Executive’s submission of reasonably
satisfactory documentation of such fees (which shall be submitted within the
first ninety (90) days of calendar year 2015).
31.    Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
32.    Withholding Taxes. Any payments or benefits to be made or provided to
Executive pursuant to this Agreement shall be subject to any withholding tax
(including social security contributions and federal income taxes) as shall be
required by federal, state and local withholding tax laws.
33.    Counterparts. This Agreement may be executed by the parties in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same agreement.



--------------------------------------------------------------------------------



34.    No Mitigation. Executive shall not be required, as a condition to
receiving any payments or benefits under this Agreement, to seek or obtain any
other employment after any termination of employment hereunder or to take any
steps to reduce the amount of any payment or benefit described in this
Agreement. Further, the amount of any payment or benefit provided in this
Agreement shall not be reduced by any compensation earned by Executive as the
result of any employment by another employer, subject to the covenants included
in Sections 12 through 16 hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has hereunto set his hand and each of the Company
and CES has caused this Agreement to be executed in its name and on its behalf
and its corporate seal to be hereunto affixed and attested by its corporate
officers thereunto duly authorized.




/s/ Mark Frissora    
Mark Frissora
Caesars Entertainment Corporation


By
/s/ Mary H. Thomas    
Mary H. Thomas

Its: Executive Vice President, Human Resources


Caesars Enterprise Services, LLC


By
/s/ Mary H. Thomas    
Mary H. Thomas

Its: Executive Vice President, Human Resources







[Signature page – Frissora Employment Agreement]

--------------------------------------------------------------------------------



Exhibit A
BOARD POSITIONS
Walgreens Boots Alliance
Delphi Holdings plc
Artiste Naples






--------------------------------------------------------------------------------



Exhibit B
SEPARATION AGREEMENT AND RELEASE
In consideration of and in accordance with that certain Employment Agreement by
and between Executive, Caesars Entertainment Corporation, with offices at One
Caesars Palace Drive, Las Vegas, Nevada 89109 (“CEC”), and Caesars Entertainment
Services, LLC (“CES”, together with CEC and their respective successors and
assigns collectively referred to herein as the “Company”) dated as of February
5, 2015, as amended from time to time (“Employment Agreement”), of which this
Exhibit A is part, Mark Frissora (“Executive”) hereby agrees as follows. All
terms not defined in this Separation Agreement and Release (“Separation
Agreement”) shall have the same meanings as those set forth in the Employment
Agreement.
1.Consideration. Executive acknowledges and agrees that the payments and
benefits paid or granted to Executive under the Employment Agreement (the
“Consideration Amounts”), including but not limited to Sections 7, thereof,
represent good, valuable, and sufficient consideration for signing this
Separation Agreement, and exceed any amounts or interests to which Executive
otherwise would be entitled. Executive acknowledges and agrees that except as
specifically provided in this Separation Agreement, the Company shall have no
other obligations or liabilities, monetary or otherwise, to Executive following
the date hereof (the “Effective Date”) and that the payments and benefits
contemplated herein constitute a complete settlement, satisfaction, and waiver
of any and all claims Executive may have against the Company.
2.    Release of Claims.
2.1 Executive, for Executive, Executive’s spouse, and each of Executive’s heirs,
beneficiaries, representatives, agents, successors, and assigns (collectively,
“Executive Releasors”), irrevocably and unconditionally releases and forever
discharges the Company, each and all of its predecessors, parents, subsidiaries,
affiliates, divisions, successors, and assigns (collectively with the Company,
the “Company Entities”), and each and all of the Company Entities’ current and
former officers, directors, employees, shareholders, representatives, attorneys,
agents, and assigns in their capacity as such (collectively, with the Company
Entities, the “Company Releasees”), from any and all causes of action, claims,
actions, rights, judgments, obligations, damages, demands, accountings, or
liabilities of any kind or character, whether known or unknown, whether accrued
or contingent, that Executive has, had, or may have against them, or any of them
in their capacity as such, by reason of, arising out of, connected with,
touching upon, or concerning Executive’s employment with the Company,
Executive’s separation from the Company, and Executive’s relationship with any
or all of the Company Releasees, and from any and all statutory claims,
regulatory claims, claims under the Employment Agreement, and any and all other
claims or matters of whatever kind, nature, or description, arising from the
beginning of the world up through the Separation Agreement Effective Date (as
defined below) (collectively, the “Released Claims”). Executive acknowledges
that the Released Claims specifically include, but are not limited to, any and
all claims for fraud, breach of express or implied contract, breach of the
implied covenant of good faith and fair dealing, interference with contractual
rights, violation of public policy, invasion of privacy, intentional or
negligent infliction of emotional distress, intentional or negligent
misrepresentation, defamation, libel, slander, or breach of privacy; claims for
failure to pay wages, benefits, deferred compensation, commissions, bonuses,
vacation pay, expenses, severance pay, attorneys’ fees, or other compensation of
any sort; claims related to stock options, equity awards, or other grants,
awards, or warrants; claims related to any tangible or intangible property of
Executive that remains with the Company; claims for retaliation, harassment or
discrimination on the basis of race, color, sex, sexual orientation, national
origin, ancestry, religion, age, disability, medical condition, marital status,
gender identity, gender expression, or any other characteristic or criteria
protected by law; any claim under Title VII of the Civil Rights Act of 1964
(Title VII, as amended), 42 U.S.C. §§ 2000e, et seq., the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Family and Medical Leave Act (“FMLA”),
29 U.S.C. §§ 2601, et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§
201, et seq., the Equal Pay Act, 29 U.S.C. §206(a) and interpretive regulations,
the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), the
Occupational Safety and Health Act (“OSHA”) or any other health and/or safety
laws, statutes, or regulations, the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), 38 U.S.C. §§ 4301-4333, the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 301, et seq., the
Immigration Reform and Control Act of 1986, 8 U.S.C. §§ 1101, et seq., or the
Internal Revenue Code of 1986, as amended, the Worker Adjustment and Retraining
Notification Act; all claims arising under the Sarbanes-Oxley Act of 2002
(Public Law 107-204), including whistleblowing claims under 18 U.S.C. §§ 1513(e)
and 1514A; the Nevada Wage and Hour Laws, NEV. REV. STAT. § 608.005, et seq.,
the Nevada Fair Employment Practices Act. NEV. REV. STAT. § 613.310 et seq., and
any and all other foreign, federal, state, or local laws, common law, or case
law, including but not limited to all statutes, regulations, common law, and
other laws in place in Clark County, Nevada.





--------------------------------------------------------------------------------



2.2 Executive acknowledges that there is a risk that after the execution of this
Separation Agreement, Executive will incur or suffer damage, loss, or injury
that is in some way caused by or connected with Executive’s employment with the
Company or its subsidiaries or affiliates or Executive’s separation from the
Company or its subsidiaries or affiliates, and any relationship with or
membership or investment in the Company Releasees, but that is unknown or
unanticipated at the time of execution of this Separation Agreement. Executive
specifically assumes that risk, and agrees that this Separation Agreement and
the Released Claims apply to all unknown or unanticipated, accrued or contingent
claims and all matters caused by or connected with Executive’s employment with
the Company or its subsidiaries or affiliates and/or Executive’s separation from
the Company or its subsidiaries or affiliates, as well as those claims currently
known or anticipated. Executive acknowledges and agrees that this Separation
Agreement constitutes a knowing and voluntary waiver of any and all rights and
claims Executive does or may have as of the Separation Agreement Effective Date.
Executive acknowledges that Executive has waived rights or claims pursuant to
this Separation Agreement in exchange for consideration, the value of which
exceeds payment or remuneration to which Executive otherwise would be entitled.


2.3 To the extent permitted by law, Executive agrees never to file a lawsuit or
other adversarial proceeding with any court or arbitrator against the Company or
any other Company Releasee asserting any Released Claims. Executive represents
and agrees that, prior to signing this Separation Agreement, Executive has not
filed or pursued any complaints, charges, or lawsuits of any kind with any
court, governmental or administrative agency, arbitrator, or other forum against
the Company or any of the other Company Releasees, asserting any claims
whatsoever. Executive understands and acknowledges that, in the event Executive
files an administrative charge or commences any proceeding with respect to any
Released Claim, or in the event another person or entity does so in whole or in
part on Executive’s behalf, Executive waives and is estopped from receiving any
monetary award or other legal or equitable relief in connection with any such
proceeding.


2.4 Executive represents and warrants that Executive has not assigned,
transferred, or permitted the subrogation of any of Executive’s rights, claims,
and/or causes of action, including any claims referenced in this Separation
Agreement, or authorized any other person or entity to assert any such claim or
claims on Executive’s behalf, and Executive agrees to indemnify and hold
harmless the Company against any assignment, transfer, or subrogation of said
rights, claims, and/or causes of action.


3.    Exclusions. The foregoing release shall not include (i) Executive’s rights
to indemnification and advancement of legal fees under the Employment Agreement,
the Company’s organizational documents or otherwise, (ii) Executive’s right to
directors’ and officers’ insurance coverage, (iii) Executive’s right to vested
equity, (iv) vested rights of Executive under any of the Company’s benefit plans
and programs, and (v) Executive’s rights under any provision of the Employment
Agreement that directly or by implication survives termination of Executive’s
employment.
4.    Section 409A. The provisions of the Employment Agreement regarding Section
409A of the Internal Revenue Code of 1986, as amended, are deemed incorporated
by reference herein as if fully set forth herein.
5.    Knowing/Voluntary Waiver.
(a)Executive is entitled to consider the terms of this Separation Agreement for
twenty-one (21) days before signing it. If Executive fails to execute this
Separation Agreement within this twenty-one (21) day period, this Separation
Agreement will be null and void and of no force or effect. To execute this
Separation Agreement, Executive must sign and date this Separation Agreement
below, and return a signed copy hereof to Attn: Corporate Compensation, Caesars
Enterprise Services, LLC, One Caesars Palace Drive, Las Vegas, Nevada 89109,
(phone):702-880-6829, compensationrequests@caesars.com, via nationally
recognized overnight carrier or email.
(b)Executive may revoke this Separation Agreement within seven (7) days of
Executive’s signing it by delivering a written notice of such revocation to
Attn: Corporate Compensation, Caesars Enterprise Services, LLC, One Caesars
Palace Drive, Las Vegas, Nevada 89109, (phone): 702-880-6829,
compensationrequests@caesars.com, via nationally recognized overnight carrier or
email. If Executive revokes this Separation Agreement within seven (7) days of
signing it, this Separation Agreement and the promises contained herein or in
Section 7 of the Employment Agreement automatically will be null and void. If
Executive signs this Separation Agreement and does not revoke this Separation
Agreement within seven (7) days of signing it, this Separation Agreement shall
become binding, effective, and irrevocable on the eighth (8th) day after this
Separation Agreement is executed by both parties (the “Separation Agreement
Effective Date”).
(c)Executive acknowledges that Executive (a) has carefully read this Separation
Agreement and the Employment Agreement; (b) is competent to manage Executive’s
own affairs; (c) fully understands this Separation Agreement’s and Employment
Agreement’s contents and legal effect, and understands that Executive is giving
up any legal claims Executive has against any of the Company Releasees,
including but not limited to any and all legal rights or claims under the Age
Discrimination



--------------------------------------------------------------------------------



in Employment Act of 1967 (“ADEA”) (29 U.S.C. § 626, as amended), and all other
federal, state, foreign, and local laws regarding age discrimination, whether
those claims are presently known or hereafter discovered; (d) has been advised
to consult with an attorney of Executive’s choosing prior to signing this
Separation Agreement, if Executive so desires; and (e) has chosen to enter into
this Separation Agreement freely, without coercion, and based upon Executive’s
own judgment, and that Executive has not relied upon any promises made by any of
the Company Releasees, other than the promises explicitly contained in this
Separation Agreement.
6.    Miscellaneous.
6.1 This Separation Agreement may be executed in counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument. The section headings in this Separation Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Separation Agreement or the provisions hereof.


6.2 This Separation Agreement shall not in any way be construed as an admission
that the Company, Executive, or any other individual or entity has any liability
to or acted wrongfully in any way with respect to Executive, the Company, or any
other person.


6.3 This Separation Agreement shall not be construed against either party, and
no consideration shall be given, or presumption made, on the basis of who
drafted this Separation Agreement or any particular provision hereof or who
supplied the form of this Separation Agreement. In construing this Separation
Agreement, (i) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate, (ii) the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively so as to
construe a sentence or clause most broadly and bring within its scope all
subject matter that might otherwise be construed to be outside of its scope;
(iii) the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions, (iv) a defined term has
its defined meaning throughout this Separation Agreement, whether it appears
before or after the place where it is defined, and (v) the headings and titles
herein are for convenience only and shall have no significance in the
interpretation hereof.


6.4 The parties agree that each of the Company Releasees is an intended third
party beneficiary of this Separation Agreement and shall have the authority to
enforce the provisions applicable to it, her, or Executive in accordance with
the terms of hereof.
7.    Entire Agreement. Except as otherwise specifically provided herein, this
Separation Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof, contains all the covenants, promises,
representations, warranties, and agreements between the parties with respect to
Executive’s separation from the Company and all positions therewith; provided,
however, that nothing in this Agreement shall limit or otherwise affect the
rights of Executive as set forth in Section 3 (“Exclusions”) of this Separation
Agreement. Any modification of this Separation Agreement will be effective only
if it is in writing and signed by Executive and the General Counsel of the
Company.




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
on this ___ day of _______________.


                        
Caesars Entertainment Corporation






By:_________________________
Name:
Title:


Caesars Entertainment Services, LLC






By:_________________________
Name:
Title:


    
Executive:




____________________________
Mark Frissora






